Title: 15th.
From: Adams, John Quincy
To: 


       The weather very moderate. The snow went off quite fast. Drank tea at Mr. Hilliard’s. His daughter look’d prettier, than she ever did before. Mr. Paine was there, and appeared quite happy, in his new situation. The People of Charlestown, who never could be united in their opinions, for a minister, are universally very much attached to him, and his talents and virtues are such as will probably preserve him that esteem, which he has every where acquired. Mr. H. appears to be very fond of him, and proud of him as a brother.
      